Citation Nr: 9929326	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  99-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
lower extremity thrombophlebitis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from April to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been received to reopen the claim for service 
connection for bilateral lower extremity thrombophlebitis.  


REMAND

In his March 1999 substantive appeal the veteran indicated 
that he did not wish to have a hearing before a member of the 
Board.  However, in an August 1999 letter to the Board, the 
veteran requested a hearing.  

In a September 1999 letter, the Board requested clarification 
regarding whether the veteran wanted a hearing before a 
member of the Board and, if so, whether he wanted the hearing 
to be held at the RO or in Washington, D.C.  Later in 
September 1999, the veteran responded that he wished to 
attend a hearing before a member of the Board at the RO 
(Travel Board Hearing).  

Accordingly, to ensure due process, this case is remanded to 
the RO for the following:

The veteran should be afforded a Travel 
Board Hearing.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.  

No action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


